court has held that the right to appeal is typically an adequate legal
                   remedy precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                               Having considered the petition, we are not persuaded that our
                   intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
                   Smith, 107 Nev. at 679, 818 P.2d at 853; Pan, 120 Nev. at 228, 88 P.3d at
                   844. Accordingly, we
                               ORDER the petition DENIED.




                                                                    -L
                                                              Hardesty
                                                                           . pet-li
                                                                                 n




                                                                                          J.




                   cc:   Chief Judge, The Eighth Judicial District Court
                         Hon. J. Charles Thompson, Senior Judge
                         Hall Jaffe & Clayton, LLP
                         Galliher Law Firm
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    (en